Citation Nr: 1011700	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  02-07 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the neck and back resulting from 
surgery performed by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 

INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from a June 2001 
rating decision by the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Columbia, South Carolina 
in which the RO denied the appellant's claims of entitlement 
to compensation under 38 U.S.C.A. § 1151 for additional 
disability of the left wrist, neck and back resulting from 
surgery performed by the Department of Veterans Affairs.  The 
appellant, who had active duty from September 1967 to 
September 1969, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review. 

The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge in December 2003.  The Board 
then remanded the appellant's appeal in June 2004 and April 
2005, respectively, in order for the RO to attempt to obtain 
private medical records on the appellant's behalf and to 
afford the appellant a neurological examination and an 
orthopedic examination.  Subsequent to this development, the 
RO continued to deny the appellant's claims.  The case was 
then referred back to the Board for adjudication of the 
appeal.  

In a January 2006 decision, the Board denied the appellant's 
38 U.S.C.A. § 1151 claims. See January 2006 BVA decision.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims ("CAVC" or 
"Court").  In March 2007, the Court vacated and remanded 
the Board's January 2006 decision in light of a Joint Motion 
for Remand submitted by the parties. See March 2007 Joint 
Motion for Remand; March 2007 Court order.  As such, the 
appeal was returned to the Board for compliance with the 
instructions set forth in the March 2007 Joint Motion for 
Remand.  The Board then remanded the appellant's claim again 
in November 2007 to the RO in compliance with the CAVC's 
order.  After the requested development had been completed, 
the case was returned to the Board for further review.
  


In a July 2008 decision, the Board once again denied the 
appellant's 38 U.S.C.A. 
§ 1151 claims. See July 2008 BVA decision.  The appellant 
appealed the Board's July 2008 decision to the Court.  In a 
November 2009 order, the Court partially vacated and remanded 
the Board's July 2008 decision in light of a Joint Motion for 
Partial Remand ("Joint Motion") submitted by the parties. 
See November 2009 Joint Motion for Partial Remand; November 
2009 order.  Specifically, the Court 
vacated and remanded the portion of the Board's July 2008 
decision that denied compensation pursuant to 38 U.S.C.A. § 
1151 for additional disability of the neck and back resulting 
from surgery performed by the Department of Veterans Affairs. 
Id. The issue of entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability of the left wrist 
was not pursued before the Court; and therefore was not the 
subject of the November 2009 Joint Motion. See November 2009 
Joint Motion for Partial Remand, p. 1.  

In light of the November 2009 CAVC order and the instructions 
set forth in the November 2009 Joint Motion, the Board hereby 
REMANDS the appellant's claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for additional disability of the 
neck and back resulting from surgery performed by the 
Department of Veterans Affairs to the Department of Veterans 
Affairs Regional Office.  VA will notify the appellant if 
further action is required on his part.


REMAND

As discussed in previous decisions, the appellant in this 
case asserts that he has developed additional disabilities of 
his neck and back as a result of a surgery performed at a VA 
Medical Center in February 2000.  Among other things, the 
appellant argues that before his wound was closed during his 
February 2000 decompressive cervical laminectomy, he awoke, 
jumped off the operating table and proceeded to run down the 
hallway before being tackled by hospital staff. See December 
2003 hearing transcript, p. 5.  Although the appellant has no 
recollection of this incident, his wife testified that she 
was told about it by the operating physician. Id., pgs. 8-10.  
The appellant's wife also stated that she saw the appellant 
after the surgery and observed that his head was covered with 
blood. Id.  

In its July 2008 decision, the Board found that the 
preponderance of the evidence was against the appellant's 38 
U.S.C.A. § 1151 neck and back claim after concluding that the 
evidence presented in support of the appellant's claim was 
less persuasive than the other medical evidence contained in 
the claims file, to include a January 2008 VA neurological 
examination report and a January 2008 VA joints and spine 
examination report. See July 2008 BVA decision, pgs. 12-16.   

In the November 2009 Joint Motion for Partial Remand, VA's 
General Counsel and appellant's counsel essentially argued 
that the Board failed to provide adequate reasons and bases 
with respect to VA's compliance with the Veterans Claims 
Assistance Act of 2000 ("VCAA") in terms of assisting the 
appellant in obtaining evidence necessary to substantiate his 
claim, namely in providing an adequate medical opinion and 
obtaining outstanding, relevant medical evidence. See 
November 2009 Joint Motion.  Specifically, the parties argued 
that while VA requested an examination and medical opinion as 
to whether the appellant's February 2000 anesthesia records 
indicated that the appellant moved from the operating table 
during his February 2000 surgery, and if so, whether any 
additional disability resulted from that event, none of the 
medical opinions contained in the claims file adequately 
addressed this medical question. Id., pgs. 5-6; however, see 
also July 2008 BVA decision, p. 15.  In addition, the parties 
asserted that the Board was informed during the appellant's 
December 2003 Travel Board hearing of a VA doctor who told 
the appellant's spouse that the appellant had gotten up from 
the operating table during surgery, but failed to notify the 
appellant regarding his duty to attempt to obtain evidence to 
substantiate the spouse's testimony regarding this doctor. 
November 2009 Joint Motion, pgs. 6-7; see also March 2009 
argument from appellant's counsel.  

In its November 2009 order, the Court granted the November 
2009 Joint Motion for Partial Remand and ordered that the 
Board comply with the instructions set forth therein.  

Therefore, in compliance with the Court's November 2009 
order, the Board remands this case to the RO for the purpose 
of performing the development set forth above and referenced 
in the November 2009 Joint Motion for Partial Remand.  

Accordingly, the case is REMANDED for the following actions:

1.  After reviewing this remand decision 
in full and the November 2009 Joint 
Motion for Partial Remand contained in 
the claims file, the RO should ensure 
that all notification and development 
action required by the VCAA and 
implementing VA regulations is 
completed, including the notification 
requirements 
and development procedures contained in 
38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107.  In doing 
so, the RO should attempt to obtain 
information about the VA doctor whom the 
appellant's spouse testified told her 
that the appellant had moved from the 
operating table during his February 2000 
surgery.  The RO should notify the 
appellant of what evidence, if any, VA 
will seek concerning verifying the event 
referenced above and what evidence the 
appellant is responsible to seek.  The 
appellant should be informed that he may 
submit corroborating evidence from the 
physician (Dr. Esce) who told the 
appellant's spouse that the Veteran had 
moved from the operating table during 
the February 2000 surgery.  See March 
2009 argument from appellant's counsel, 
p. 3; November 2009 Joint Motion, pgs. 
6-7. 

2.  Subsequent to the completion of the 
foregoing, the RO should afford the 
appellant a new VA examination with an 
appropriately qualified medical examiner 
for the purpose of determining whether 
the appellant has any additional 
disability involving the neck and back 
as a result of VA treatment.  After 
reviewing the entire record in this 
case, the VA examiner should be asked to 
provide responses to the following 
medical questions after specifically 
considering the appellant's February 
2000 anesthesia records, the December 
2003 BVA hearing transcript and the 
November 2009 Joint 
Motion for Partial Remand.  The 
rationale for all opinions expressed 
should be provided.   

(a)	Do the appellant's February 
2000 anesthesia records indicate 
that the appellant moved from the 
operating table during his February 
2000 surgery as reported during his 
December 2003 BVA hearing; and if 
so, did the appellant sustain any 
additional disability to his neck 
or back as a result of this 
incident?  

(b)	Did the appellant sustain any 
additional disability to his neck 
or back as a result of the February 
2000 cervical laminectomy?  If so, 
what is the nature of that 
additional disability?  

(c)	If any such additional 
disability was sustained, was it 
the result of carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of VA 
in furnishing the hospital care or 
surgical treatment; or was such 
additional disability due to an 
event not reasonably foreseeable?
	
When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence of record.  If the benefit sought is not 
granted, the appellant and his attorney should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to comply with a Court order; and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The appellant 
is free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



